(providing that a court may, following notice and hearing, order that
                 animals seized for the prevention of cruelty remain in the care of an
                 animal control peace officer for such disposition as the officer sees fit). To
                 the extent petitioner seeks to stay the district court's order pending
                 resolution of her criminal appeal, such relief may be sought in the district
                 court. Accordingly, we
                             ORDER the petition DENIED.



                                                             t  aerraguirre




                 cc: Hon. Kimberly A. Wanker, District Judge
                      Nancy Lord
                      Nye County District Attorney
                      Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e